Citation Nr: 1232420	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The RO denied the Veteran's claims and he timely appealed. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that a clarifying medical opinion is warranted. The Veteran's appeal must be remanded in accordance with the duty to assist. 

The Veteran was afforded a VA audiology examination in April 2009. Although diagnosing both hearing loss and tinnitus, the examiner opined that neither disability likely originated during, or as a result of, the Veteran's service. The examiner supported this opinion by observing that the Veteran exhibited a bilateral "mild hearing loss at 500 Hz" at the time of his separation from service and explaining that "hearing loss caused by noise exposure is typically a high frequency hearing loss, not low frequency." The examiner also reasoned that the extent of hearing loss measured at the time of the Veteran's discharge was not considered disabling under VA regulations.

The Veteran's service discharge examination reflects decreased (as compared to his enlistment examination) hearing at the 500 Hertz level, but also reflects a decrease in auditory acuity at the other measured levels. Specifically, the Veteran's hearing decreased by 20 decibels bilaterally at 4000 Hertz. Further, although no measurement was done at 6000 Hertz at the time of enlistment, comparison between an August 1972 evaluation and the December 1972 separation examination reflects a bilateral decrease of 5 decibels at 6000 Hertz.

As the existence of threshold shifts at higher decibels was not addressed by the examiner and appears to contradict the rationale for the examiner's opinion (which did not attribute any audiology disability to intercurrent causes) the Board finds that another VA medical opinion is warranted. See Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (Quoting from a brief of the VA Secretary that "if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."). If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. See 38 C.F.R. § 4.2.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with an opportunity to submit any additional evidence that is not of record. Send him the necessary authorizations for the release of any private treatment records not currently on file. Make a minimum of two (2) attempts to obtain records from any identified health care provider. If any records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2. Gather any available records of VA medical treatment and associate them with the claims file.

3. Subsequently, return the Veteran's claims file to the April 2009 VA examiner in accordance with 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether the Veteran's claimed hearing loss and or tinnitus are likely related to any incident of his active duty service. If the 2009 examiner is not available, any new examiner may schedule an examination of the Veteran if deemed necessary to provide the requested opinions.

The examiner is specifically requested to review the in-service audiology test results, address the documented in-service threshold shifts, and discuss the 2009 examination report (specifically the statement that "hearing loss caused by noise exposure is typically a high frequency hearing loss, not low frequency" in regard to the threshold shifts noted at 4000 and 6000 Hertz at the time of the Veteran's separation).

In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete explanation for his or her opinion with reference to pertinent evidence within the claims file. If the examiner is not able to provide an opinion, he or she should explain why.

4.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

5. Readjudicate the Veteran's claims of entitlement to service connection. If any benefit sought remains denied, the Veteran (and his representative, if any) must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


